In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated April 28, 1976, which (1) dismissed the petition and (2) transferred the application to the Supreme Court, New York County, pursuant to 22 NYCRR 683.1. Judgment modified by deleting therefrom the provision which dismissed the petition. As so modified, judgment affirmed, without costs or disbursements. There is no merit to this appeal and it should never have been taken. However, we have modified the judgment to conform to the requirements of 22 NYCRR 683.1. Shapiro, J. P., Cohalan, Margett and Hawkins, JJ., concur.